ROBERTS, J.
Epitomized Opinion
First Publication of this Opinion
Schornfield in Youngstown was accustomed to buy whiskey from Rosenblum & Co. in Pittsburg, which company would ship the whiskey to itself in Youngstown with a request of notice to Schornfield. It would send an order bill of lading to which was attached a sight draft. Sehorneld would pay the draft, obtain the bill of lading, present the latter to the railroad company and secure the merchandise.
In November, 1917, two shipments of whiskey had been made in this manner, one of five barrels and the other of twelve cases. Some man, unidentified, appeared at the railway station and presented the bill of lading for twelve cases of whiskey. The agents received it and by mistake gave him an order for the five barrels of whiskey. The man secured the whiskey and disappeared. Subsequently Snchoreld refused to pay for the five barrels. The railway company settled with Rosenblum for $888.72, taking subrogation to Rosenblum’s delivery and brought this action against Schornfield. In the Common Pleas judgment was rendered for the railroad and Schornfield prosecuted error. Held:
The evidence being that some man, responsibility for whom Schornfield denied, presented a bill of lading in exchange for which the five barrels of whisk'e y were delivered to him through the carelessness of the employe of the railroad, without examination of what the paper actually was and without any attempt to obtain his signature, we are of opinion that no agency, implied or otherwise, was established and that the verdict and judgment in the Common Pleas were clearly against the weight of evidence. Judgment reversed.